Citation Nr: 0822105	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  03-13 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
psychiatric disorder to include a bipolar disorder.  

2.  Entitlement to service connection for a chronic left 
shoulder disorder to include dislocation residuals.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active duty for training from June 1990 to 
August 1990, from May 1991 to August 1991, and from August 
1997 to September 1997.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Wichita, Kansas, Regional Office (RO) which, in pertinent 
part, denied service connection for a chronic acquired 
psychiatric disorder to include a bipolar disorder and a 
chronic left shoulder disorder to include dislocation 
residuals.  In March 2004, the veteran was afforded a hearing 
before an Acting Veterans Law Judge sitting at the RO.  In 
August 2004, the Board determined that new and material 
evidence had been received to reopen the veteran's claims of 
entitlement to service connection for both a bipolar disorder 
and a left shoulder disorder and remanded the veteran's 
claims to the RO for additional action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

In May 2008, the veteran was informed that the Acting 
Veterans Law Judge who had conducted his March 2004 hearing 
was no longer employed by the Board and he therefore had the 
right to an additional hearing before a different Veterans 
Law Judge.  In June 2008, the veteran informed the Board that 
he desired a hearing before a Veterans Law Judge sitting at 
the RO.  The requested hearing has not been scheduled.  
Accordingly, this case is REMANDED for the following action:

The RO should schedule the veteran for 
the requested hearing before a Veterans 
Law Judge sitting at the RO.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

